Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim

This action is in reply to the communications filed on 17 December 2021.
Claims 1 and 11 have been amended.
Claims 5 and 15 have been cancelled.
Claims 1-4,6-7,9-14,16 and 18 are currently pending and hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

35 USC 103 Prior Art
The closest prior arts of record are Bruce et. al. (U.S. Patent No. 9280618), Bruckhaus et. al. (U.S. Patent No. 8417715), Jablonski (U.S. Publication No. 20180113934), Fischer et. al. (U.S. Publication No. 20130246146) and Moran et. al. (U.S. Publication No. 20160371719).  
Bruce describes systems and methods perform simulations in a systematic way as to minimize redundant data fetching and computations and reduce run-time, giving the ability to simulate many control strategies more quickly than conventional methods, the systems and methods described herein can analyze the impact of individual matching criteria in control strategies. Control strategies can be ranked by a result metric of the simulation, usually the standard deviation of weighted average lift. A computer-implemented method for identifying matching 
Bruckhaus teaches a task execution control module 122 that reads the business task catalog within the business task dictionary 132 and extracts certain metadata from the algorithm metadata portion 133 of the metadata repository 126. The extracted metadata pertains to the type or category 
Jablonski teaches a method that receives information that identifies a first item to be categorized. The method may include mapping, by the device, the first item to a first vector. The first vector may include one or more values that correspond to one or more terms of the first item. The method may include comparing, by the device, the first vector and a second vector. The second vector may be associated with a second item. The method may include determining, by the device, a similarity value associated with the first vector and the second vector based on comparing the first vector and the second vector. The method may include determining, by the device, that the similarity value satisfies a threshold. The method may include determining, by the device, a category associated with the first item based on the similarity value satisfying the threshold. The second item may be associated with the category. The method may include providing, by the device, information that identifies the category associated with the first item to permit an action to be performed.

Moran teaches a promotion campaign to buy Brand X where if Brand X marketer can ascertain that most of the lift in sales during the promotion period that spans lift 114 comes from new consumers of Brand X cookies, such marketer may be willing to spend more money on the same type of sales promotion, even to the point of tolerating a negative ROI (return on investment) on his promotion dollars for this particular type of promotion since the recruitment of new buyers to a brand is deemed more much valuable to the company in the long run than the temporary increase in sales to existing Brand X buyers.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for “Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on Monday-Friday 08:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATHEUS STIVALETTI/Examiner, Art Unit 3623
02/11/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623